DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 17/094,346 filed 11/10/2020.
Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Pub 2015/0100542) in view of Kuruganti et al. (US Patent Pub 2011/0302133).
Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities:  
In claim 1, line 3, “a plurality customer tenants” should be “a plurality of customer tenants”.
In claim 10, second limitation “a plurality customer tenants” should be “a plurality of customer tenants”.
In claim 16, second limitation “a plurality customer tenants” should be “a plurality of customer tenants”.
Appropriate correction is required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Pub 2015/0100542) (Li) in view of Kuruganti et al. (US Patent Pub 2011/0302133) (Kuruganti).
In regards to claim 1, Li discloses a system associated with a cloud platform computing environment, comprising:
a.	a mapping expression data store containing mapping expressions previously created by a plurality of users of the cloud platform (LI at paras. 0020, 0022, 0028-30, 0054)1, each mapping expression being associated with at least one source mapping element and at least one target mapping element (Li at paras. 0025-26)2; and
b.	a mapping expression generator coupled to the mapping expression data store including:
	i.	a computer processor (Li at paras. 0023, 0072), and
	ii.	computer memory, coupled to the computer processor, storing instructions (Li at para. 0073) that, when executed by the computer processor cause the processor to:
(1)	receive, from a user, a mapping expression search request that includes at least one requested source mapping element and at least one requested target mapping element (Li at paras. 0020, 0025, 0028-29)3,
(2)	search the mapping expression data store based on the at least one requested source mapping element and at the least one requested target mapping element (Li at paras. 0020, 0025, 0028-29)4, and
(3)	output a result of the search to the user, the result of the search including at least one mapping expression created by a user.  Li at paras.  0028-29, 0044, 0046.5
Li does not expressly disclose the mapping expressions are created by a plurality of customer tenants of the cloud platform and the results of the search include at least one mapping expression created by a customer tenant other than the first customer tenant.
Kuruganti discloses a multi-tenant database system that allows tenants to share information between each other.  Shared data includes mapping information between data of a first tenant and data of a second tenant.  The mapping information includes mappings needed to map attributes of shared records between a first tenant and a second tenant.  Kuruganti at Fig. 5D; paras. 0024-25, 0060-61, 0077.  In other words, tenants in Kuruganti’s system are able to access data created by other tenants (i.e., created by a customer tenant other than the first customer tenant) and the shared data is created by tenants (i.e., created by a plurality of customer tenants).  
Li and Kuruganti are analogous art because they are both directed to the same field of endeavor of mapping data from one schema to another.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Li by adding the features of the mapping expressions are created by a plurality of customer tenants of the cloud platform and the results of the search include at least one mapping expression created by a customer tenant other than the first customer tenant, as disclosed by Kuruganti.
The motivation for doing so would have been to enable data consistency among tenants when having to use data common to both.  The mapping information being available to both tenants for use enables updating or creating new records while maintaining consistency.  Kuruganti at paras. 0060-62.

In regards to claim 2, Li in view of Kuruganti discloses the system of claim 1, wherein the source mapping elements comprise source extensible markup language elements and the target mapping elements comprise target extensible markup language elements.  Li at para. 0025.6
In regards to claim 3, Li in view of Kuruganti discloses the system of claim 1, wherein the mapping expression generator further receives, from the user, a sample file including sample source mapping elements and sample target mapping elements.  Li at paras. 0025, 0037-38.7
In regards to claim 4, Li in view of Kuruganti discloses the system of claim 3, wherein the mapping expression generator tests the result of the search using the sample file before outputting the result of the search to the user.  Li at para. 0046.8
In regards to claim 5, Li in view of Kuruganti discloses the system of claim 4, wherein the result of the search includes multiple potential mapping expressions.  Li at para. 0046.9
In regards to claim 6, Li in view of Kuruganti discloses the system of claim 5, wherein at least some of the multiple potential mapping expressions are removed from the result of the search based on tests using the sample file.  Li at para. 0046.10
In regards to claim 7, Li in view of Kuruganti discloses the system of claim 5, wherein at least some of the multiple potential mapping expressions are removed from the result of the search based on a performance parameter.  Li at para. 0046.11
In regards to claim 8, Li in view of Kuruganti discloses the system of claim 7, wherein the performance parameter includes at least one of: speed, resources, memory, disk space, and processing power.  Li at para. 0046.12
In regards to claim 9, Li in view of Kuruganti discloses the system of claim 1, wherein the mapping expression generator includes customer tenant systems (Kuruganti at para. 0023), an indexing platform, and a back-end server.  Li at paras. 0019, 0026-27.13

In regards to claim 10, Li discloses a computer implemented method associated with a cloud platform computing environment, comprising:
a.	receiving, from a user, a mapping expression search request that includes at least one requested source mapping element and at least one requested target mapping element (Li at paras. 0020, 0025, 0028-29)14;
b.	searching a mapping expression data store based on the at least one requested source mapping element and at the least one requested target mapping element (Li at paras. 0020, 0025, 0028-29)15, the mapping expression data store containing mapping expressions previously created by a plurality users  of the cloud platform (LI at paras. 0020, 0022, 0028-30, 0054)16, each mapping expression being associated with at least one source mapping element and at least one target mapping element (Li at paras. 0025-26)17; and
c.	outputting a result of the search to the user, the result of the search including at least one mapping expression created by a user.  Li at paras.  0028-29, 0044, 0046.18
Li does not expressly disclose the mapping expressions are created by a plurality of customer tenants of the cloud platform and the results of the search include at least one mapping expression created by a customer tenant other than the first customer tenant.
Kuruganti discloses a multi-tenant database system that allows tenants to share information between each other.  Shared data includes mapping information between data of a first tenant and data of a second tenant.  The mapping information includes mappings needed to map attributes of shared records between a first tenant and a second tenant.  Kuruganti at Fig. 5D; paras. 0024-25, 0060-61, 0077.  In other words, tenants in Kuruganti’s system are able to access data created by other tenants (i.e., created by a customer tenant other than the first customer tenant) and the shared data is created by tenants (i.e., created by a plurality of customer tenants).  
Li and Kuruganti are analogous art because they are both directed to the same field of endeavor of mapping data from one schema to another.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Li by adding the features of the mapping expressions are created by a plurality of customer tenants of the cloud platform and the results of the search include at least one mapping expression created by a customer tenant other than the first customer tenant, as disclosed by Kuruganti.
The motivation for doing so would have been to enable data consistency among tenants when having to use data common to both.  The mapping information being available to both tenants for use enables updating or creating new records while maintaining consistency.  Kuruganti at paras. 0060-62.

Claims 11-15 are essentially the same as claims 2-6, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.
Claims 16 and 17 are essentially the same as claims 10 and the combination of claims 12 and 13, respectively, in the form of a non-transitory computer readable medium.  Li at para. 0057.  Therefore, they are rejected for the same reasons.
Claims 18-20 are essentially the same as claims 7-9, respectively, in the form of a non-transitory computer readable medium.  Therefore, they are rejected for the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Shutt et al. (US Patent Pub 2009/0049056) discloses a multi-tenant hosted application system that allows shared configuration between tenants.
Jamkhedkar et al. (US Patent Pub 2019/0386831) discloses a system and method in a multi-tenant system that allows for transactions to be performed across multiple tenants.
Mullins (US Patent Pub 2002/0091702) discloses a system and method for a database manipulation and mapping system.
Doshi et al. (US Patent Pub 2011/0213816) discloses a system and method for using a database to access content outside of the database and requires a tenant to convert data from one format to another.
Lennon et al. (US Patent Pub 2004/0015783) discloses a system and method for interactively defining transforms and using generated queries to manipulate existing query data using stored mappings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
    

    
        1 The system can be implemented in a cloud system.  The system provides users the ability to create and store mappings in a database for future operations.
        2 Mappings are created initially with input of a sample input data and a sample output data (i.e., each mapping being associated with at least one source mapping element and at least one target mapping element).
        3 User provides sample input and sample output, which can e in the form of XML (i.e., includes at least one requested source mapping element and at least one requested target mapping element).  The request will either create new mappings or retrieve previously generated mappings that have been stored (i.e., mapping expression search request).  Li discloses mappings and jobs are stored and “may be accessed for future ETL operations”.
        4 The databases are used by the various analyzers to determine appropriate mappings and/or ETL jobs that meet the requirements of the sample input (i.e., source mapping element) and sample output (i.e., target mapping element).
        5 Resulting mappings are provided to the user for feedback to eliminate ones that may not be desired.  Alternatively, the system may perform checks automatically based on the sample input and sample output to determine the best ones to provide to the user.
        6 The input samples can be XML (i.e., extensible markup language elements).
        7 User provides sample input and sample output (i.e., sample file) that includes desired input (i.e., source) and output (i.e., target) elements.
        8 An ETL job, where each job corresponds to a mapping, is tested with the provided sample input and sample output to determine the mapping’s accuracy.
        9 Multiple jobs (i.e., multiple potential mapping expressions) are returned to the user.
        10 Out of the multiple ETL jobs (i.e., potential mapping expressions), the most accurate ones are selected.  Other criteria/metrics can be used to determine which jobs are selected and provided to the user (i.e., removing at least some from the results based on tests).
        11 A “fastest” parameter or a “lowest memory usage” metric can be used to determine which job(s) are selected.  These metrics are interpreted as performance parameter.
        12 Speed and memory usage are both metrics that can be used to select an ETL job.
        13 Li provides servers to provide the services of the system (i.e., back-end server) and a schema analyzer (i.e., indexing platform).
        14 User provides sample input and sample output, which can be in the form of XML (i.e., includes at least one requested source mapping element and at least one requested target mapping element).  The request will either create new mappings or retrieve previously generated mappings that have been stored (i.e., mapping expression search request).  Li discloses mappings and jobs are stored and “may be accessed for future ETL operations”.
        15 The databases are used by the various analyzers to determine appropriate mappings and/or ETL jobs that meet the requirements of the sample input (i.e., source mapping element) and sample output (i.e., target mapping element).
        16 The system can be implemented in a cloud system.  The system provides users the ability to create and store mappings in a database for future operations.
        17 Mappings are created initially with input of a sample input data and a sample output data (i.e., each mapping being associated with at least one source mapping element and at least one target mapping element).
        18 Resulting mappings are provided to the user for feedback to eliminate ones that may not be desired.  Alternatively, the system may perform checks automatically based on the sample input and sample output to determine the best ones to provide to the user.